                                    Case 4:18-cv-03691-PJH Document 30 Filed 01/10/19 Page 1 of 2


                            1 ADISHIAN LAW GROUP, P.C.
                              Christopher M. Adishian, Esq. [#172511]
                            2
                              Cynthia Y. Sun, Esq. [#245123]
                            3 Pacific Corporate Towers
                              222 N. Sepulveda Blvd., Suite 2000
                            4
                              El Segundo, California 90245
                            5 Phone:      (310) 726-0888
                              Fax:        (866) 350-0888
                            6
                            7 Attorneys for Plaintiff Ridgeline, LLC
                            8
                            9                        UNITED STATES DISTRICT COURT
                           10                       NORTHERN DISTRICT OF CALIFORNIA
                           11
ADISHIAN LAW GROUP, P.C.




                                 RIDGELINE, LLC, a California               CASE NO. 4:18-cv-03691-PJH
                           12    limited liability company
                           13                                               Hon. Phyllis J. Hamilton
                                       Plaintiff,
                           14                                               SECOND NOTICE OF
                           15          v.                                   SETTLEMENT
                           16    ECOARK, INC., a Delaware                   Complaint Filed: June 20, 2018
                           17    corporation; MAGNOLIA SOLAR                Trial Date:      None
                                 INC. a/k/a MAGNOLIA SOLAR,
                           18
                                 CORPORATION, a Delaware
                           19    corporation, ECOARK HOLDINGS,
                                 INC. a/k/a ZEST TECHNOLOGIES,
                           20
                                 INC., a Nevada corporation; and
                           21    DOES 1-10, Inclusive,
                           22
                                       Defendants.
                           23
                           24
                           25 ///
                           26 ///
                           27 ///
                           28 ///

                                                                        1
                                            SECOND NOTICE OF SETTLEMENT; CASE NO. 4:18-CV-03691-PJH
                                    Case 4:18-cv-03691-PJH Document 30 Filed 01/10/19 Page 2 of 2


                            1         TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF
                            2 RECORD:
                            3         Per Judge Phyllis J. Hamilton’s instruction (via her courtroom deputy),
                            4 Plaintiff Ridgeline, LLC hereby submits this Second Notice of Settlement. Plaintiff
                            5 previously filed a Notice of Settlement on November 16, 2018 (Docket No. 29)
                            6 notifying the Court that the case has been conditionally settled, and that the parties
                            7 will file a final stipulation of dismissal as to all causes of action upon completion of
                            8 the settlement, no later than 60 days from the date of this notice.
                            9         In order to finalize and execute the settlement agreement and to satisfy all of
                           10 the conditions therein, the parties need an additional 30 days from January 15, 2019,
                           11 which is the previous deadline to file a final stipulation of dismissal. Accordingly,
ADISHIAN LAW GROUP, P.C.




                           12 Plaintiff hereby notifies the Court that Plaintiff will file a final stipulation of
                           13 dismissal no later than February 14, 2019.
                           14
                           15 Dated: January 10, 2019                   ADISHIAN LAW GROUP, P.C.
                           16                                           By:
                           17
                                                                        /s/ Cynthia Y. Sun
                           18
                                                                        Christopher M. Adishian
                           19                                           Cynthia Y. Sun
                           20                                           Attorneys for Plaintiff
                                                                        Ridgeline, LLC
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                                                            2
                                          SECOND NOTICE OF SETTLEMENT; CASE NO. 4:18-CV-03691-PJH
